Citation Nr: 0900544	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-00 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)
Regional Office (RO) and Insurance Center (IC)
in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder has 
been received.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia, paranoid 
type. .

2.  Whether new and material evidence to reopen a claim for 
service connection for hypothyroidism has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1990 to 
August 1993.

Historically, in a March 1995 rating decision, the RO denied 
service connection for schizophrenia or any other nervous 
condition.  The veteran perfected an appeal in July 1995.

In a February 1999 rating decision, the RO denied service 
connection for hypothyroidism.  Although notified of the 
denial of the claim, the veteran did not initiate an appeal.

In an August 2003 decision, the Board denied service 
connection for an acquired psychiatric disorder (previously 
characterized as schizophrenia or any other nervous 
condition).  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2005 rating decision in which the RO declined 
to reopen the veteran's petitions to reopen claims for 
service connection for an acquired psychiatric disorder and 
for hyperthyroidism.  The veteran filed a notice of 
disagreement (NOD) in March 2005, and the RO issued a 
statement of the case (SOC) in January 2006.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2006.

Given the Board's favorable disposition of the petition to 
reopen the claim for service connection for schizophrenia (in 
the decision set forth below), the Board has characterized 
that appeal as encompassing the first two matters set forth 
on the preceding page.  The claim for service connection for 
an acquired psychiatric disorder (expanded to specifically 
include schizophrenia, paranoid type), on the merits, and the 
veteran's petition to reopen the claim for service connection 
for hypothyroidism are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board construes a 
statement made by the veteran in an August 2005 letter as 
raising a claim for non service-connected pension benefits.  
There is no indication in the record that this matter has yet 
been adjudicated by the RO; hence, it is not properly before 
the Board and is referred to the RO for appropriate action.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for an acquired psychiatric disorder has been 
accomplished.

2.  In an August 2003 decision, the Board denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.

3.  Evidence associated with the claims file since the 
Board's August 2003 decision is not cumulative and redundant 
of evidence of record at the time of the prior denial, 
relates to unestablished facts necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim for service connection for an acquired psychiatric 
disorder .




CONCLUSION OF LAW

1.  The Board's August 2003 decision denying the veteran's 
claim for service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2008).

2.  Since the August 2003 Board decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for an acquired psychiatric 
disorder, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for an 
acquired psychiatric disorder, the Board finds that all 
notification and development actions needed to fairly 
adjudicate this aspect of the appeal have been accomplished.

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.306(a) (2008).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

As indicated above, the Board previously considered and 
denied the veteran's claim for service connection for an 
acquired psychiatric disorder, in an August 2003 decision.  
Evidence of record at the time of the Board's August 2003 
decision included 1989 private hospital and physician 
treatment records showing that the veteran received 
psychiatric evaluation and treatment after exhibiting several 
months of bizarre behavior.  He was diagnosed with major 
depression in February 1989 and organic mood disorder in 
September1989.  Service treatment records show that upon 
entrance in July 1990, the veteran underwent psychiatric 
evaluation and at that time was diagnosed with schizophrenia, 
disorganized type, chronic with an acute exacerbation.  A 
Medical Evaluation Board determined that the disorder existed 
prior to service, and was not permanently aggravated during 
military service.  The Board denied the claim on these bases.  

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the August 
2003 Board decision is final based on the evidence then of 
record.  Id.  The veteran sought to reopen his claim for 
service connection for an acquired psychiatric disorder , in 
August 2004.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. §  3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the August 2003 
Board decision that denied the claim for service connection.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Since the August 2003 Board decision, pertinent evidence 
added to the claims file consists of an April 2004 letter 
from Colonel Brown, M.D., at Fort Brooke Meade Army Medical 
Center, in which he opined that the veteran was only 
hypothyroid on entrance into the military and without a 
mental diagnosis.  Dr. Brown opined that the veteran 's 
nervous condition developed after six months in the Army.  
Dr. Brown furthered that the veteran's case was mishandled by 
the medical doctors who evaluated the veteran in service.  
Referring to the diagnosis of schizophrenia, Dr. Brown 
explained that it takes four weeks to six months to qualify 
the type of diagnosis that the veteran was given.  In 
addition, Dr. Brown opined that the veteran was first 
diagnosed with paranoid schizophrenia in service, at the 
Salem VA Medical Center (VAMC) where all records supported 
such diagnosis, and that the veteran had not exhibited 
psychiatric symptoms on entrance into service.   

The  above-described evidence is new in that it was not 
previously of record.  Colonel Brown, M.D., provides a 
medical opinion that the veteran developed a nervous 
condition in service, and that he did not have symptoms of 
paranoid schizophrenia until service.  This additional 
evidence is also material because - at least according to 
Colonel Brown - it raises a reasonable possibility of 
substantiating the claim.  That is to say, the statement from 
Colonel Brown, M.D. in April 2004 supports the veteran's 
contention that he has a psychiatric disorder with an initial 
onset during active military service.  The Board points out 
that the holding in Justus clarifies that it is impermissible 
to weigh the probative value of the favorable statement at 
this preliminary stage of merely determining whether the 
claim should be reopened.  See, too, Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) (where the Federal Circuit Court 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).

As new and material evidence pertinent to the previously 
denied claim for service connection for schizophrenia, 
paranoid type or any other nervous condition has been 
received, the Board finds that the criteria for reopening the 
claim are met.   See 38 U.S.C.A. § 5108;  38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder has been 
received, to this limited extent, the appeal is granted.


REMAND

With regard to the petition to reopen the previously denied 
claim for service connection for hypothyroidism, the Board 
finds that all notification action needed to fairly 
adjudicate this petition to reopen has not been accomplished.

In this case, the record contains an October 2004 notice 
letter that provided the veteran with the information 
necessary to substantiate the underlying claim for service 
connection, on a direct basis, and notice of the need to 
submit new and material evidence.  However, generic notice of 
this type is not sufficient pursuant to the decision in Kent, 
supra.  Rather, the record must show that the appellant was 
provided pertinent notice under 38 U.S.C.A. § 5103 which 
describes, "what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial." Kent, 20 Vet. App at 10.  In this case, the Board 
notes that the October 2004 RO letter correctly notified the 
veteran that he had been previously denied service connection 
for hypothyroidism, and he was previously notified of the 
rating decision in February 19, 1999.   However, there is no 
evidence that the RO has provided the veteran with 
specifically tailored notice of the information and evidence 
needed to establish service connection for a pre-existing 
condition or due to aggravation of a pre-existing disorder 
beyond its natural progression, pursuant to 38 U.S.C.A. § 
1111 and Wagner, cited to above.

In this regard, in the February 1999 rating action, the RO 
denied service for hypothyroidism on the basis that the 
evidence showed that this condition existed prior to service; 
however, there was no objective evidence that the veteran's 
pre-existing hypothyroid condition was aggravated/permanently 
worsened by his military service.

Therefore, a remand is necessary for the RO to notify the 
veteran of the basis for the prior denial of the claim for 
service connection for hypothyroidism, and of what evidence 
is needed to reopen this claim, pursuant to Kent.

The Board further notes that, pertinent to the claim for 
service connection for an acquired psychiatric disorder , on 
the merits, the Board notes that the veteran has consistently 
asserted that his currently diagnosed an acquired psychiatric 
disorder , had its onset in service, and did not pre-exist 
service.

As noted above, private medical records reflect that prior to 
the appellant's active duty in July 1990, he was diagnosed 
with major depression in February 1989 and organic mood 
disorder in September 1989.  An August 1990 Army Medical 
Evaluation Board reflects that upon reporting to active duty 
in July 1990,  the appellant was noted to have considerable 
difficulty filling out forms and responding to simple 
questions.  He was initially seen in the mental health clinic 
and was then referred to Wilford Hall USAF Medical Center for 
inpatient evaluation.  The final diagnosis was schizophrenia, 
disorganized type, chronic with an acute exacerbation.  An 
April 1991 Physical Evaluation Board determined that the 
appellant's schizophrenia, disorganized type existed prior to 
service, was not aggravated by service, but was the result of 
natural progression.  

In an April 2004 statement, Colonel Brown, M.D., from Fort 
Brooke Meade Army Medical Center opined that the appellant's 
nervous condition developed six months after his active 
service in the Army.  Dr. Brown furthered that the 
appellant's paranoid schizophrenia was first diagnosed 
subsequent to service at the Salem VAMC.  While Dr. Brown's 
medical opinion is deemed sufficient to reopen the claim for 
service connection, it is insufficient to decide the claim on 
the merits.  

The Board emphasizes that, pursuant to the 38 U.S.C.A. § 1111 
and Wagner, cited to above, rebuttal of the presumption of 
soundness requires clear and unmistakable evidence of both a 
pre-existing disability and evidence that the disability was 
not aggravated by service.  As VA bears the burden of proof 
on these points, the Board finds that the current record is 
insufficient to resolve the claim on appeal, and that a 
medical examination with opinion based on full consideration 
of the veteran's documented medical history and assertions 
and supported by a clearly stated rationale, is warranted.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  In 
rendering the requested opinion, the examiner should 
specifically address, among other things, whether any pre-
existing psychiatric disorder was aggravated during service, 
and whether any claimed acquired psychiatric disorder is 
otherwise medically related to service.  The examiner is also 
requested to address the significance, if any, of Colonel 
Brown M.D.'s April 2004 opinions. 

Hence, the RO should arrange for the veteran to undergo a VA 
examination, by a psychiatrist (M.D.), at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
shall result in a denial of the reopened claim.  See 38 
C.F.R. § 3.655(b) (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file a copy(ies) 
of the notice(s) of the examination sent to him by the 
pertinent VA medical facility.

Because of the veteran's incarcerated status, the typical 
procedures for scheduling an examination will likely not be 
adequate in this case.  Nevertheless, the United States Court 
of Appeals for Veterans Claims (Court) has cautioned "those 
who adjudicate claims of incarcerated veteran to be certain 
that they tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals are entitled 
to the same care and consideration given to their fellow 
veterans." Bolton v. Brown, 8 Vet. App. 185, 191 (1995) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  In 
Bolton, the Court remanded a case where the RO claimed an 
inability to get a fee-basis physician to conduct an 
examination at a correctional facility.  In that case, 
further efforts were deemed necessary to attempt to examine 
the veteran.  Id.

On remand, the RO should take reasonable steps to attempt to 
schedule the veteran for the examination in connection with 
the claim for service connection for an acquired psychiatric 
disorder, on the merits.  The VA Adjudication Procedure 
Manual may be helpful in this instance.  It contains a 
provision for scheduling examinations of incarcerated 
veterans.  The manual calls for the AOJ or the local Veterans 
Health Administration (VHA) Medical Examination Coordinator 
to confer with prison authorities to determine whether the 
veteran should be escorted to a VA medical facility for 
examination by VHA personnel.  If that is not possible, the 
veteran may be examined at the prison by: (1) VHA personnel; 
(2) prison medical providers at VA expense; or (3) fee-basis 
providers contracted by VHA.  See M21-1MR, Part 
III.iv.3.A.11.d (2008).

Additionally, the RO should, through VCAA-compliant notice, 
give the veteran and his representative another opportunity 
to provide information and/or evidence pertinent to each of 
the claims on appeal, explaining that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period). The RO should also invite the appellant 
to submit all pertinent evidence in his possession, and 
ensure that its notice to the veteran meets the requirements 
of the decisions in Kent, VAOPGCPREC 3- 2003, Wagner, and 
Dingess/Hartman, (cited to above), as appropriate. 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating each of the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a VCAA-compliant 
notice letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to each of the claims on  appeal that is 
not currently of record. 

Pertinent to the petition to reopen, the 
letter must explain what type of evidence 
is needed to reopen the claim for service 
connection (in light of the basis for the 
prior denial as well as what is needed to 
establish the underlying claim for 
service connection).  The RO should 
specifically address the element(s) 
required to establish service connection 
that were found insufficient in the 
previous denial of the claim in the 
February 1999 rating decision, as 
required by Kent (cited to above). In 
addition, the notice letter should inform 
the appellant of the information and 
evidence needed to establish service 
connection for a pre-existing disorder, 
consistent with VAOPGCPREC 3- 2003 and 
Wagner (cited to above). 

The RO should request the veteran to 
furnish all pertinent evidence in his 
possession relating to each of the claims 
on appeal, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
(cited to above).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Thereafter, take all reasonable 
measures to schedule the veteran for VA 
examination by a psychiatrist (M.D.). 
Confer with prison authorities to 
determine whether the veteran may be 
escorted to a VA medical facility for the 
examination or if an examination at the 
prison is feasible.  See M21-1MR, Part 
III.iv.3.A.11.d.

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the  examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies,  to include psychological 
testing, if deemed warranted, should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The psychiatrist should clearly identify 
all current psychiatric disability(ies), 
to include schizophrenia, paranoid type 
or other nervous conditions.  Then, with 
respect to each such diagnosed 
disability, the psychiatrist should 
provide an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that 
any such disability is the result of 
disease or injury incurred or aggravated 
during service.  In render the requested 
opinion, with respect each current 
disability, the examiner should 
specifically address whether the 
disability (a) clearly and unmistakably 
preexisted service; and, if so (b) was 
aggravated (i.e., permanently worsened) 
beyond the natural progression during or 
as a result of service; and, if not (c) 
is otherwise medically related to the 
veteran's service.  The examiner should 
consider and address the conclusions 
reached in Dr. Brown's April 2004 
opinion. 

If the examination could not be 
accomplished because such arrangements 
could not be made with the State 
institution where the veteran resides, 
the RO should forward the claims file to 
a VA psychiatrist (M.D.), o obtain a 
medical opinion  that addresses all of 
the questions posed above.

The psychiatrist should set forth all 
examination findings (if any), along with 
the complete rationale for the 
conclusions reached, in a typewritten 
report.  .

4.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for an acquired psychiatric 
disorder , on the merits, and the 
petition to reopen the claim for service 
connection for hypothyroidism, in light 
of all pertinent evidence and legal 
authority.  If the veteran fails, without 
good cause,  to report to any examination 
scheduled in connection with the reopened 
claim, the RO must apply the provisions 
of 38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO's adjudication of the 
claim for service connection for an 
acquired psychiatric disorder, to include 
schizophrenia, on the merits, should 
include specific consideration of 38 
U.S.C.A. § 1111 and Wagner (cited to 
above).

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


